Citation Nr: 0214316	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  94-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as including a sinus disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for a hemorrhoidal 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for fatigue.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

7.  Entitlement to an original rating in excess of 10 percent 
for generalized joint pain due to undiagnosed illness.  

8.  Entitlement to an increased rating in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active duty from May 1978 to May 1992, 
including from December 1990 to April 1991 in Southwest Asia 
(in support of Operation Desert Shield/Storm).  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Nashville, Tennessee, Regional Office (RO), which, in 
part, denied service connection for a sinus disorder, 
headaches, a hemorrhoidal disorder, and a skin disorder.  
Although appellant expressed timely disagreement with an 
August 1993 rating decision, which denied service connection 
for a low back disorder and diabetes mellitus, in a November 
1993 written statement, he expressly withdrew that Notice of 
Disagreement insofar as it applied to the issue of service 
connection for diabetes mellitus and withdrew his appeal with 
respect to the claim for service connection for an irregular 
heart beat.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 20.204 (2001). Thus, that August 1993 rating 
decision represents the last final decision on the diabetes 
mellitus service connection issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

A March 1994 RO hearing was held.  By an August 1994 rating 
decision, the RO, in part, granted service connection and 
assigned a noncompensable evaluation for bilateral pes 
planus.  An April 1995 rating decision, in part, denied 
service connection for a respiratory disorder (including 
upper respiratory infections and sinusitis with headaches); 
generalized joint pain; a skin disorder; a gastrointestinal 
disorder; a hemorrhoidal disorder; and fatigue, all under 
various legal theories, including direct-incurrence service 
connection and as due to undiagnosed illness; and denied a 
compensable evaluation for bilateral pes planus.  In April 
1996, the Board remanded the case for due process procedural 
development, listing the appellate issues at that point in 
time as service connection for sinus disorder, headache, 
hemorrhoidal, skin, and low back disorders.

In a May 1997 rating decision, the Cleveland, Ohio, Regional 
Office, in part, granted service connection and assigned a 10 
percent evaluation for generalized joint pain due to 
undiagnosed illness; and increased an evaluation for 
bilateral pes planus from noncompensable to 10 percent, 
effective August 5, 1996.  Additionally, appellant was issued 
a Statement of the Case in May 1997, which listed issues that 
included, in part, service connection for a left knee 
disorder; and entitlement to increased ratings for bilateral 
pes planus, right knee retropatellar syndrome, residuals of a 
right 5th finger fracture, hypertension, and status post 
tonsillectomy.  Since appellant has not filed a timely 
Substantive Appeal on the issues of service connection for a 
left knee disorder or entitlement to increased ratings for 
right knee retropatellar syndrome and residuals of a right 
5th finger fracture, these issues are not perfected and the 
Board does not currently have jurisdiction over them (See 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002) and 38 C.F.R. 
§§ 20.200, 20.302 (2001)).

Additionally, it appears that appellant's August 1997 written 
statement constitutes a timely Substantive Appeal as to the 
issues of an original rating in excess of 10 percent for 
generalized joint pain due to undiagnosed illness and an 
increased evaluation for bilateral pes planus in excess of 10 
percent, effective August 5, 1996.  It should be pointed out 
that in that August 1997 written statement, appellant 
specifically appealed the May 1997 rating decision's 
assignment of a 10 percent evaluation for bilateral pes 
planus; however, he did not perfect an appeal with respect to 
the April 1995 rating decision's denial of a compensable 
evaluation for pes planus.  The factual situation herein can 
be distinguished from AB v. Brown, 6 Vet. App. 35 (1993), 
since the veteran in that case filed a timely Substantive 
Appeal as to both an earlier rating that initially granted 
service connection and assigned an evaluation for a 
disability and a subsequent rating that increased his 
disability rating; and it was held that the veteran had not 
withdrawn or expressly limited his appeal with respect to the 
initial rating action.  Therefore, the Board has reframed the 
pes planus increased rating issue as limited to entitlement 
to an evaluation in excess of 10 percent, for the period on 
and subsequent to August 5, 1996.

In July and August 1998 written statements, appellant 
expressly withdrew his claims for service connection for an 
eye disorder and periodontal disease/pyorrhea and increased 
ratings for hypertension and status post tonsillectomy.  See 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.204.

An August 1998 RO hearing was held.  By an April 1999 rating 
decision, the RO, in part, granted service connection for 
irritable bowel syndrome/diarrhea, thereby rendering the 
issue of entitlement to service connection for a 
gastrointestinal disorder moot.  In an April 1999 
Supplemental Statement of the Case, the RO indicated that the 
claim for service connection for a low back disorder was not 
well grounded either on a direct-incurrence or secondary 
basis; and that any low back pain was considered part of the 
service-connected generalized joint pain due to undiagnosed 
illness.  Therefore, for purposes of discussion below, the 
issue of service connection for a low back disorder will not 
include low back pain, since that is considered part of the 
service-connected generalized joint pain due to undiagnosed 
illness.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
generalized joint pain and bilateral pes planus "increased 
ratings" appellate issues as those delineated on the title 
page of this decision.  

In a December 16, 1999 decision, the Board granted service 
connection for a skin disorder (thereby rendering that issue 
moot); denied, as not well-grounded claims, service 
connection for a chronic respiratory disorder (claimed as 
including a sinus disorder), a headache disorder, a 
hemorrhoidal disorder, a low back disorder, and fatigue; 
denied reopening of a claim of entitlement to service 
connection for diabetes mellitus; denied an original rating 
in excess of 10 percent for generalized joint pain due to 
undiagnosed illness; and denied an increased rating in excess 
of 10 percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996.  

Subsequently, the appellant appealed that part of the 
December 16, 1999 Board decision that denied said claims to 
the Court.  During the pendency of that appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)) became law.  Thereafter, in view of the 
Veterans Claims Assistance Act of 2000, the Secretary of the 
VA (appellee) filed an unopposed motion for partial remand of 
that December 16, 1999 Board decision to the extent it denied 
said claims (excluding the grant of service connection for a 
skin disorder).  By subsequent Order, the Court granted the 
appellee's unopposed motion for partial remand of that 
December 16, 1999 Board decision, vacated that part of the 
Board's December 16, 1999 decision to the extent it denied 
said claims, and remanded the case for compliance with the 
instructions in the motion.  

In an April 2002 letter, the Board informed appellant and his 
representative that the Board would undertake additional 
development on said appellate issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)); and that appellant 
should identify and authorize VA to obtain any pertinent 
medical records.  In a May 2002 written response, appellant 
stated that he had no further medical evidence to submit.  In 
an August 2002 letter, the Board, pursuant to Rule of 
Practice 903, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903), notified appellant and 
his representative that the Board had obtained additional 
medical evidence that it intended to consider in deciding the 
appeal; and that appellant and his representative could 
submit evidence or argument in response to the additional 
evidence the Board had obtained, within a 60-day period from 
date of letter.  Later that month, appellant's representative 
only submitted additional argument with respect to the 
additional evidentiary development.  Thus, the case is ready 
for appellate consideration and the Board will render a 
decision herein on the appellate issues as listed on the 
title page.  


FINDINGS OF FACT

1.  Appellant's respiratory symptomatology has been medically 
attributed to diagnosed sinusitis/rhinitis.  It is at least 
as likely as not that his respiratory symptoms manifested 
during and after service are consistent with in-service onset 
of a chronic respiratory disorder.  

2.  Appellant's headaches have been medically attributed to 
diagnosed sinus disorder/rhinitis.  It is at least as likely 
as not that his headaches manifested during and after service 
are consistent with in-service onset of a chronic headache 
disorder.  

3.  It is at least as likely as not that appellant's 
hemorrhoidal disorder is related to service.

4.  Appellant's low back disability (apart from low back pain 
considered part of the service-connected generalized joint 
pain due to undiagnosed illness) has been diagnosed as 
degenerative arthritis of the lumbosacral spine.  It has not 
been shown, by competent evidence, that appellant has any 
chronic low back disorder (apart from low back pain 
considered part of the service-connected generalized joint 
pain due to undiagnosed illness) that was present in service 
or proximate thereto, is a residual of in-service trauma, or 
is otherwise related to service.  Degenerative arthritis of 
the lumbosacral spine was initially medically shown nearly a 
decade after service at a time too remote to be reasonably 
related to service.  

5.  Appellant's fatigue has been diagnosed and characterized 
as related to diabetes based on appellant's history.  It has 
not been shown, by competent evidence, that appellant has a 
disability manifested by signs and symptoms of fatigue that 
was present in service or proximate thereto or is otherwise 
related to service.  

6.  By an August 1993 rating decision, service connection was 
denied for diabetes mellitus.  Although appellant expressed 
timely disagreement therewith, subsequently by a November 
1993 written statement, he expressly withdrew that Notice of 
Disagreement insofar as it applied to the diabetes mellitus 
service connection issue.

7.  Additional evidence submitted subsequent to that final 
August 1993 rating decision, to the extent it denied service 
connection for diabetes mellitus, when viewed in the context 
of all the evidence, does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  The appellant's service-connected generalized joint pain 
due to undiagnosed illness does not produce any significant 
limitation of motion nor is there satisfactory evidence of 
occasional incapacitating exacerbations involving the claimed 
joints.

9.  Appellant's service-connected bilateral pes planus, for 
the period on and subsequent to August 5, 1996, is manifested 
primarily by painful arches improved to some extent by the 
utilization of shoe inserts.  He ambulates extensively at 
work and any gait impairment has not been shown to be severe.  
Severe pes planus manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities, has not been shown for that 
period.
CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a chronic respiratory disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  With resolution of reasonable doubt in the appellant's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

3.  With resolution of reasonable doubt in the appellant's 
favor, a chronic hemorrhoidal disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

4.  A chronic low back disability (apart from low back pain 
considered part of the service-connected generalized joint 
pain due to undiagnosed illness) was not incurred in or 
aggravated by service, nor may lumbosacral spine arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).

5.  A chronic disability manifested by fatigue was not 
incurred in or aggravated by service, nor may fatigue be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).

6.  Evidence received subsequent to the final August 1993 
rating decision, to the extent it denied service connection 
for diabetes mellitus, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140 (1991).

7.  The criteria for an original evaluation in excess of 10 
percent for generalized joint pain due to undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 
4.20, 4.40, 4.71a, Code 5299-5003 (2001).

8.  The criteria for an increased rating in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Code 5276 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  It is reiterated that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 became 
law.  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
the service connection claims for respiratory, headache, 
hemorrhoidal, and low back disorders and for fatigue; the 
claim to reopen service connection for diabetes; and the 
generalized joint pain and pes planus disabilities rating 
issues were obviously not final on November 9, 2000, since 
his appeal is only now being finally adjudicated by the 
Board's decision herein, it appears that Section 3 of the 
Veterans Claims Assistance Act of 2000, dealing with notice 
and duty to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  

It should be added that with respect to said service 
connection claims, appellant and his representative have been 
informed by the RO at various stages of the proceedings that 
these claims were denied, in part, due to the lack of 
clinical evidence indicating that the claimed disabilities 
were related to service.  See, in particular, a June 1993 
Statement of the Case and numerous subsequent Supplemental 
Statements of the Case, which included provisions of law with 
respect to service connection evidentiary principles; and 
specifically referred to the lack of medical evidence 
relating the claimed disabilities to military service.  
Pursuant to recent Board action, additional VA medical 
records were obtained and recent VA examinations were 
conducted with respect to said disabilities.  Additionally, 
appellant and his representative were knowledgeable regarding 
the necessity of competent evidence showing that diabetes 
mellitus is related to military service.  See, in particular, 
the April 1999 Supplemental Statement of the Case, which set 
out the applicable provisions of 38 C.F.R. § 3.156(a) and the 
need for competent evidence to support his assertions that 
elevated blood glucose readings shortly after service 
indicate the onset of diabetes mellitus.  Under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
include requiring VA to provide medical opinion when such 
opinion is necessary to make a decision on a claim.  However, 
with respect to a claim to reopen service connection, it 
appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) and 38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).  As will be 
explained in detail below, "new and material" evidence has 
not been submitted to reopen that claim.  

Although in an April 2002 letter, the Board requested that 
appellant identify and authorize VA to obtain any pertinent 
medical records, appellant subsequently responded that he had 
no further medical evidence to submit.  After the Board 
notified appellant and his representative that, pursuant to 
recent regulatory authorization, the Board had obtained 
additional medical evidence that it intended to consider in 
deciding the appeal and that they could submit evidence or 
argument in response to such additional evidence, no 
additional evidence from them was submitted.  

A comprehensive medical history and detailed findings 
regarding generalized joint pain and any abnormalities of the 
feet over the years are documented in the medical evidence.  
Pursuant to recent Board action, additional VA medical 
records were obtained and recent VA examinations were 
conducted.  These examinations are sufficiently detailed and 
comprehensive regarding the nature and severity of 
appellant's generalized joint pain and pes planus.  The 
examinations included range of motion measurements of the 
various joints affected, appearance of the arches, related 
functional impairment, and other clinical findings, including 
radiographic, with respect thereto.  Additionally, there is 
no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of 
these disabilities in issue than that shown by the present 
evidentiary record.

The evidentiary record includes available service medical 
records, numerous post-service clinical records, and recent 
VA examinations.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been received, 
without regard to specific notice as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It is the Board's opinion that there is no indication that 
other existing evidence should be obtained and that the duty 
to assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issues on 
appeal.  


I.  Entitlement to Service Connection for a Respiratory 
Disorder (Claimed as Including a Sinus Disorder), a Headache 
Disorder, a Hemorrhoidal Disorder, a Low Back Disorder, and 
Fatigue

The appellant contends, in essence, that he has a respiratory 
disorder (claimed as including a sinus disorder), a headache 
disorder, a hemorrhoidal disorder, a low back disorder, and 
fatigue that are related to his active service, including 
Persian Gulf war service.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

In deciding these service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) Fatigue	(3) Headache		(8) 
Signs or symptoms involving the 
respiratory system (upper or lower)	(10) 
Gastrointestinal signs or symptoms.  

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 
(1) Fatigue.	(3) Headache.	(8) Signs 
or symptoms involving the upper or lower 
respiratory system.	(10) Gastrointestinal 
signs or symptoms.  

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


A. Service Connection for a Respiratory Disorder, Claimed as 
Including a Sinus Disorder, and for a Headache Disorder

In a March 1978 examination for service entrance medical 
questionnaire, it was noted that appellant had had pneumonia 
on one occasion, with no sequelae.  The service medical 
records reveal that in October 1978, he complained of having 
the flu.  In November 1979, he had a head cold.  Acute coryza 
with tonsillitis was assessed in early 1980.  In May 1980, 
bronchitis was assessed.  Acute rhinitis was assessed in 
October 1980.  In January 1981, he complained of headaches, 
diarrhea, and a sore throat.  Acute pharyngitis was assessed.  
In April 1982, he complained of having a cold.  An upper 
respiratory infection was assessed.  A tonsillectomy was 
performed in August 1994 (for which service connection is in 
effect).  In May 1986, he complained of having a cold.  A 
history of childhood asthma was noted and pneumonia on two 
occasions.  Tonsillitis was assessed.  A long-standing 
history of smoking was noted in August 1986.  However, the 
remainder of his service medical records, including an April 
1992 service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a chronic 
respiratory disorder, including a sinus disorder, a headache 
disorder, or a disability manifested by respiratory system 
signs or symptoms or headaches, due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Significantly, an August 1992 VA examination conducted 
shortly after service did not include any complaints, 
findings, or diagnoses pertaining to a chronic respiratory 
disorder, including a sinus disorder, a chronic headache 
disorder, or a disability manifested by respiratory system 
signs or symptoms or headaches, due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.  VA 
outpatient treatment reports reflect that in October and 
November 1992, appellant's complaints included sinus 
difficulties with constant headaches for 3 weeks.  Chronic 
sinusitis was diagnosed.  In March 1993, a history of sinus 
headaches was noted.  On July 1993 VA examination, x-rays of 
the sinuses were unremarkable.  In September 1993, he 
complained of sinus trouble for 2-3 years and headaches.  The 
diagnosis was chronic sinus symptoms.  Rhinosinusitis and 
allergic rhinitis were assessed in November 1993 and February 
1994.  On October 1994 VA examination, his complaints 
included sinus congestion and bitemporal headaches.  
Diagnoses included "history of sinusitis with associated 
headaches - no symptoms at present."  In May 1995, his 
complaints included sinus congestion and bitemporal 
headaches.  The diagnostic impression was sinus headaches.

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
these appellate issues, since appellant's respiratory system 
and headache disorders have been medically diagnosed as 
sinus/rhinitis with associated headaches.  Therefore, the 
claimed respiratory system and headache disabilities are not 
due to "undiagnosed illnesses" or "medically unexplained 
chronic multisymptom illnesses."  

However, the positive evidence includes recently received VA 
outpatient treatment records dated from 1992 to 2000, a May 
2002 VA ear, nose, and throat (ENT) examination report, and a 
June 2002 VA neurologic examination report.  Said VA 
outpatient treatment records indicate that in August 1992, 
only a few months after service, it was noted that appellant 
had been in Saudi Arabia and was "interested in getting 
headaches checked out."  A history of headaches and nasal 
congestion for the past year was reported.  Diagnoses 
included headaches.  In May and June 1994, he had 
sinus/allergic rhinitis complaints.  A history of childhood 
asthma was noted.  In May 1996, allergic and infectious 
sinusitis was diagnosed.  In 1999, upper respiratory 
infection/sinusitis was assessed.  In September 2000, he was 
treated for sinusitis and headaches with antibiotics.  On May 
2002 VA ENT examination, a recent sinus infection treated 
with antibiotic therapy was noted.  Clinically, nasal mucosa 
was inflamed.  The assessment was acute sinusitis.  On June 
2002 VA neurologic examination, appellant's complaints 
included sinus headaches, particularly from dry heat during 
wintertime.  Significantly, the examiner opined that 
appellant's headaches appeared related to his 
rhinitis/sinusitis.  Diagnoses included headaches likely 
secondary to rhinitis/sinusitis.   

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that appellant's respiratory system 
disabilities, including sinusitis/rhinitis, and associated 
headaches have been shown, by competent evidence, to have 
been present during service with continuity of symptomatology 
adequately supported by clinical evidence post service.  
Consequently, direct-incurrence service connection for 
chronic respiratory and headache disorders is warranted, 
based on continuity of symptomatology.  


B. Service Connection for a Hemorrhoidal Disorder

Appellant's service medical records, including an April 1992 
service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a chronic 
hemorrhoidal disorder; and, in an attendant medical 
questionnaire, he denied having a rectal disability including 
"piles."  

Significantly, an August 1992 VA examination was conducted a 
few months after service, and did not include any complaints, 
findings, or diagnoses pertaining to a rectal disability.  
However, VA outpatient treatment reports indicate that later 
in August 1992, only a few months after service, appellant 
alleged having had episodes of diarrhea in Saudi Arabia and 
that he had developed hemorrhoids with occasional bleeding.  
Although clinically no rectal abnormality was noted, 
recurrent episodes of diarrhea over the past one and a half 
years was diagnosed.  A November 1992 sigmoidoscopy did not 
reveal any hemorrhoids.  In March 1994, a 3-year history of 
hemorrhoids was alleged.  Frequent episodes of diarrhea were 
reported.  Pads were prescribed for rectal cleaning.  
Diagnostic impressions included hemorrhoids.  On October 1994 
VA examination, he alleged that diarrhea episodes began in 
Saudi Arabia approximately in 1991, and he recalled initially 
noticing hemorrhoids in March 1991.  Internal hemorrhoids 
were clinically noted; and a history of hemorrhoids was 
diagnosed without etiology indicated.  A June 1995 
colonoscopy did not reveal any hemorrhoids.  In October and 
November 1995, appellant reported having hemorrhoidal flare-
ups.  Internal and external hemorrhoids were clinically 
noted.  Hemorrhoids were diagnosed on June 2002 VA rectal 
examination.  

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  During the latter hearing, at T.14-15, he 
testified not having received any treatment for hemorrhoids 
during service.  February and March 1995 written statements 
from an ex-serviceman alleged that he recalled the appellant 
received treatment for diarrhea during Desert Storm and that 
"upon returning to Germany, [appellant] experienced a bad 
case of hemorrhoids."  However, that ex-serviceman is not 
competent to offer medical opinion or diagnosis as to whether 
appellant incurred a chronic hemorrhoidal disorder in service 
or whether any currently manifested hemorrhoidal disorder is 
related to service.  See Espiritu.

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
this appellate issue, since appellant has been medically 
diagnosed as having a hemorrhoidal disorder.  Therefore, the 
claimed rectal disability is not due to "undiagnosed 
illnesses" or "medically unexplained chronic multisymptom 
illnesses."  

The positive evidence includes the fact that service 
connection is in effect for irritable bowel syndrome.  
Irritable bowel syndrome is characterized by episodes of 
alternating constipation and diarrhea.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2002).  It is the Board's 
conclusion that appellant's history of in-service diarrhea 
with associated hemorrhoids is credible and that the entire 
evidentiary record indicates that he has had similar 
symptomatology post-service with hemorrhoidal flare-ups.  As 
the Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  With resolution of all reasonable doubt in 
appellant's favor, it is the Board's opinion that appellant's 
hemorrhoidal disorder has been shown, by competent evidence, 
to be related to service, based on continuity of 
symptomatology.  Consequently, direct-incurrence service 
connection for a chronic hemorrhoidal disorder is warranted.  



C. Service Connection for a Low Back Disorder

The service medical records reveal that in July 1986, 
appellant complained of having pain on the left side from 
doing wind sprints approximately a month earlier.  
Clinically, there was left lower lumbar pain; and left lower 
back strain was assessed.  In August 1988, he complained of 
bilateral low back pain.  Clinically, there was minimal 
tenderness; and mechanical low back pain was assessed.  Low 
back pain was assessed in April 1990.  However, an April 1992 
service separation examination report does not include any 
findings or diagnoses pertaining to a low back disorder, 
although an attendant medical questionnaire noted a history 
of low back pain.  

VA outpatient treatment reports reflect that in October 1995, 
appellant's complaints included low back pain; and low back 
pain was assessed.  In August 1996, his complaints included 
low back pain with heavy lifting.  X-rays of the lumbosacral 
spine were negative.  On October 1998 VA orthopedic 
examination, appellant alleged that he had recently developed 
low back pain which he attributed to his feet.  Clinically, 
the lumbar spine exhibited normal ranges of motion.  
Significantly, the diagnoses included "[i]ntermittent low 
back pain of uncertain etiology.  It is unlikely that this is 
related to his foot condition."  It is reiterated that the 
issue of service connection for a low back disorder does not 
include low back pain, since low back pain is considered part 
of the service-connected generalized joint pain due to 
undiagnosed illness.

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  Significantly, during that latter hearing, at 
T.2 and 13, appellant testified that he felt his back problem 
was due to his flat feet; but that no physician had told him 
this.  Again, it is pointed out that appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.

Recently received VA outpatient treatment records dated from 
1992 to 2000 reveal complaints of low back pain.  

On June 2002 VA orthopedic examination, x-rays of the 
lumbosacral spine revealed small anterior osteophytes at L1 
and L4.  Appellant provided a history of a back injury from 
an motor vehicular accident.  However, the examiner stated 
that there are no records related to this.  The impressions 
included history of mechanical low back pain with minor 
degenerative changes.  The examiner opined that although 
appellant had a history of mechanical low back pain, the 
examination "is essentially unremarkable" and that any back 
problems did not appear related to the service-connected pes 
planus.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
this appellate issue, since appellant's low back condition 
(other than back pain) has been medically diagnosed as 
degenerative changes (i.e., arthritis).  Therefore, the 
claimed low back disability (other than back pain) is not due 
to "undiagnosed illnesses" or "medically unexplained 
chronic multisymptom illnesses."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the low back disability 
service connection appellate issue.  It has not been shown, 
by competent evidence, that appellant has any chronic low 
back disorder (apart from low back pain considered part of 
the service-connected generalized joint pain due to 
undiagnosed illness) that was present in service or proximate 
thereto, is a residual of in-service trauma, or is otherwise 
related to service.  Degenerative arthritis of the 
lumbosacral spine was initially medically shown nearly a 
decade after service at a time too remote to be reasonably 
related to service.  Consequently, service connection for a 
low back disorder (apart from low back pain considered part 
of the service-connected generalized joint pain due to 
undiagnosed illness) is not warranted.  



D. Service Connection for Fatigue

Appellant's service medical records, including an April 1992 
service separation examination report, do not include 
complaints, findings, or diagnoses pertaining to a disability 
manifested by signs and symptoms of fatigue.  

During an August 1998 hearing, appellant testified, at T.8-9, 
that after returning from Saudi Arabia, he felt depressed and 
fatigued and his blood sugar readings were elevated.  
However, appellant is not competent to offer medical opinion 
or diagnosis as to whether he has a disability manifested by 
fatigue and, if so, whether it is related to service.  See 
Espiritu.

Recently received VA outpatient treatment records dated from 
1992 to 2000 reveal that in October 1993, appellant alleged 
that he was "feeling down" since returning from Saudi 
Arabia and reported that marital trouble was causing much 
distress.  Impressions included depression.  A history of 
borderline diabetes was noted in October 1993.  In February 
1994, appellant was described as "a bit hypochondriacal."  
In October 1996, appellant's numerous complaints included 
fatigue.  In October 1999, it was noted by history that since 
returning from Saudi Arabia, appellant had been "rundown, 
depressed"; that diabetes had been diagnosed in 1997 after 
"borderline" diabetes in 1992 was indicated; and that it 
was unclear whether fatigue was related to diabetes or 
another process.  

On June 2002 VA examination, appellant provided a history of 
experiencing fatigue in 1991 that he initially felt was 
related to his diarrhea/hemorrhoids but presently believed 
was related to his diabetes.  He stated that his fatigue had 
improved somewhat since his diabetes had been treated.  
Significantly, the clinical impressions included fatigue, and 
the examiner appeared to characterize it as related to 
diabetes based on appellant's history.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
this appellate issue, since appellant's fatigue condition 
appears to have been medically characterized by the examiner 
who conducted the recent June 2002 VA examination, as related 
to diabetes.  Therefore, the claimed fatigue disorder is not 
due to "undiagnosed illnesses" or "medically unexplained 
chronic multisymptom illnesses."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the fatigue disorder 
service connection appellate issue.  It has not been shown, 
by competent evidence, that appellant has a disability 
manifested by signs and symptoms of fatigue that was present 
in service or proximate thereto or is otherwise related to 
service.  Consequently, service connection for a fatigue 
disorder is not warranted.  


II. Whether New and Material Evidence has been Submitted to 
Reopen a Diabetes Mellitus Service Connection Claim

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The August 
1993 rating decision, which denied service connection for 
diabetes mellitus, is final, since appellant, in a November 
1993 written statement, expressly withdrew his Notice of 
Disagreement insofar as it applied to that service connection 
issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  That 
final rating decision may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio.

The evidence previously considered in the final August 1993 
rating decision, which denied service connection for diabetes 
mellitus, included appellant's service medical records.  None 
of the service medical records, including an April 1992 
service separation examination report, revealed any 
complaints, findings, or diagnoses pertaining to diabetes 
mellitus.  Significantly, numerous urinalyses and blood 
studies during service and on service separation examination 
were all within normal limits for glucose.  Although on 
August 1992 VA general medical examination, a serum glucose 
reading was a slightly elevated 128 (with 70-110 listed as 
normal), it was not indicated that this slightly elevated 
reading was clinically significant or that a fasting glucose 
tolerance test had been conducted.  Moreover, a urinalysis 
was negative for sugar; and diabetes was neither clinically 
reported nor diagnosed.  A VA serum glucose reading was a 
normal 90 in October 1992, although a slightly elevated 125 
was recorded in November 1992.  Significantly, a 2-hour post- 
prandial glucose tolerance test conducted in March 1993 
revealed a 117 value (less than 140 was listed as normal).  A 
contemporaneous health survey profile recorded a 123-glucose 
level.  

A July 1993 VA examination report noted that a post-prandial 
glucose tolerance test had been conducted as part of that 
examination.  A urinalysis was negative for sugar and a serum 
glucose reading was 95.  The diagnosis was "[h]istory of 
elevated blood sugar; fasting blood sugar 95; no symptoms 
consistent with diabetes at this point."  Based on this 
evidence then of record, the RO in its August 1993 rating 
decision, denied service connection for diabetes mellitus on 
the grounds that diabetes had not been diagnosed during 
service, and that although a post-service laboratory study 
reported elevated glucose, a VA examination with a fasting 
serum glucose test had not shown any evidence of diabetes.

The evidence received subsequent to the final August 1993 
rating decision is not new and material.  The clinical 
evidence includes VA outpatient treatment records indicating 
that in September 1995, a urinalysis was unremarkable.  In 
December 1995, years after service, a history of borderline 
diabetes was reported with a non-fasting serum glucose 
reading of 161 recorded in November.  Later in December 1995, 
adult-onset diabetes mellitus was assessed, with the clinical 
notation that this was a "new diagnosis."

In a July 1998 written statement, appellant's private 
physician stated that he had treated him since about 1996.  
He opined that "[a]s best as I can determine, the onset of 
his [d]iabetes [m]ellitus occurred prior to 1995."  He 
explained that his conclusion was based on elevated blood 
glucose measurements in 1995 and subsequent hemoglobin A1C 
measurements.  However, that statement did not in any way 
relate the diabetes to service or the one-year post-service 
presumptive period, and, thus, is immaterial.  

Recently received VA outpatient treatment records dated from 
1992 to 2000 are either duplicative of records previously 
considered or are immaterial, and do not relate the diabetes 
to service or the one-year post-service presumptive period.  
VA examination reports merely diagnose diabetes without any 
opinion expressed as to etiological origin, and, thus, are 
immaterial.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime after December 31, 
1946, and diabetes becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The presumptive service connection laws and regulations 
require that a veteran has diabetes manifested to a degree of 
10 percent within one year from date of termination of such 
service, in order for that disease to be presumed to have 
been incurred in service.  However, none of the competent 
clinical evidence submitted subsequent to the final August 
1993 rating decision indicates that appellant's diabetes was 
present in service, or to a compensable degree within the 
one-year post-military presumptive period.  The Board has 
considered appellant's contentions and testimony presented at 
hearings on appeal in March 1994 and August 1998.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Thus, additional evidence submitted subsequent to that final 
August 1993 rating decision, which denied service connection 
for diabetes mellitus, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


III. An Original Rating in Excess of 10 Percent for 
Generalized Joint Pain due to Undiagnosed Illness; and An 
Increased Rating in Excess of 10 Percent for Bilateral Pes 
Planus, for the Period On and Subsequent to August 5, 1996

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected generalized 
joint pain due to undiagnosed illness and bilateral pes 
planus in the context of the total history of those 
disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In reaching these determinations, the Board has 
applied the provisions of the Schedule for Rating 
Disabilities in a manner most beneficial to the appellant.  
Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.


A. An Original Rating in Excess of 10 Percent for Generalized 
Joint Pain due to Undiagnosed Illness

The appellant contends, in essence, that the service-
connected disability in issue is of such severity as to 
warrant a higher evaluation.

The service medical records reflect various complaints of 
joint pain, including the extremities and low back.  In 
January 1989, appellant sustained a right ankle sprain.  On 
August 1992 VA examination, he complained of knee and right 
hand pain (it is reiterated that service connection is in 
effect for right knee retropatellar syndrome, residuals of a 
right 5th finger fracture, and bilateral pes planus).  
Clinically, the knees were unremarkable; and bilateral knee 
pain of unknown etiology was diagnosed.  On October 1994 VA 
examination, he complained of pain and stiffness of ankles, 
wrists, and knees.  Significantly, his gait was normal; the 
wrists, knees, and left ankle had normal range of motions 
without inflammation; and ranges of right ankle motion were 
described by the examiner as only slightly decreased.  
Radiographically, the joints were negative, except for a 
distal right tibial focal periosteal elevation.  However, the 
diagnoses included "[c]hronic non-inflammatory arthralgias; 
range of motion within normal limits."

In an October 1994 written statement, a private podiatrist 
reported that appellant was a housekeeper at a VA medical 
center and was on his feet a lot.  Appellant's complaints 
primarily involved foot/arch pain.  VA outpatient treatment 
reports revealed treatment for the right knee in December 
1994 and complaints of foot and low back pain in 1996.

On October 1998 VA orthopedic examination, appellant 
complained of painful feet, particularly on prolonged walking 
or standing.  It is of substantial import that appellant 
described this as only mildly limiting.  It is reiterated 
that service connection is in effect for bilateral pes 
planus.  Appellant stated that he experienced severe low back 
pain/acute episodes of pain that were severely limiting; but 
that he was presently asymptomatic.  He additionally 
complained of generalized aching in the hands, wrists, knees, 
and ankles.  Significantly, he described this as only mildly 
limiting.  Clinically, the lumbar spine, elbows, ankles, and 
knees were unremarkable with full ranges of motion noted.  
None of the joints had erythema, swelling, effusion, or 
warmth.  Radiographically, the lumbosacral spine, wrists, 
knees, and ankles were unremarkable (except with respect to 
the ankle, a distal right tibial cortex ossification was 
noted as possibly related to prior trauma).  Significantly, 
however, the diagnoses included "[h]istory of generalized 
joint aching with normal physical exam."  Therefore, it 
would not be reasonable to consider said ankle x-ray evidence 
of a bone ossification possibly related to trauma as part of 
the service-connected generalized joint pain due to 
undiagnosed illness.

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, during that latter hearing, although 
he testified, at T.5-7, that joints of the lower and upper 
extremities and back were painful, nevertheless he stated 
that joint pain was not constant; and that he was ambulatory 
and employed ("I do have to walk all day cause I work 
standing up....").

In its May 1997 rating decision sheet, the Cleveland, Ohio, 
Regional Office granted service connection and assigned a 10 
percent evaluation for generalized joint pain due to 
undiagnosed illness.  It appears from that rating sheet that 
the generalized joint pain disability was rated by analogy to 
degenerative arthritis under Diagnostic Code 5003.

In pertinent part, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note (1): The 20 percent and 
10 percent ratings based on x-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Note 
(2): The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.

In pertinent part, Diagnostic Codes 5013 to 5024 include 
bursitis, synovitis, myositis, and tenosynovitis; and such 
diseases are rated on limitation of motion of affected parts 
as degenerative arthritis.  It is the Board's opinion that it 
would be appropriate to rate appellant's service-connected 
generalized joint pain due to undiagnosed illness as 
analogous to bursitis, synovitis, myositis, or tenosynovitis, 
since these diseases by definition involve joint pain 
symptomatology.  

Recently received VA outpatient treatment records dated from 
1992 to 2000 reveal occasional complaints of painful joints, 
including the neck, extremities, and low back.  

On June 2002 VA orthopedic examination, appellant's 
complaints included generalized joint pain involving the 
elbows, wrists, knees, and ankles.  He also reported having 
morning stiffness, upper extremity pain aggravated by 
activities such as repetitive lifting, and lower extremity 
pain aggravated by extended periods of weightbearing.  He 
also had low back pain and pes planus, and wore shoe inserts.  
Significantly, he was a full-time VA employee in 
housekeeping.  Clinically, his gait was described as 
satisfactory.  Each elbow exhibited 0 to 130 degrees' ranges 
of motion with pain on full flexion; and there was full 
supination and pronation.  No redness, heat, swelling, or 
tenderness was noted.  Normal ranges of elbow motion are 0 
degrees' extension and 145 degrees' flexion; and forearm 
pronation and supination are 80 and 85 degrees, respectively.  
See 38 C.F.R. § 4.71 (2002), Plate I.  Each wrist displayed 
75 degrees' dorsiflexion and 55 degrees' palmar flexion; and 
there was slight discomfort on extremes of motion.  No 
tenderness on palpation was noted.  Normal ranges of wrist 
motion are 70 degrees' dorsiflexion, 80 degrees' palmar 
flexion, 20 degrees' radial deviation, and 45 degrees' ulnar 
deviation.  See 38 C.F.R. § 4.71 (2002), Plate I.  The hands 
had no redness, heat, or swelling.  He was able to make a 
good fist with each hand and appose each thumb to the 
fingertips satisfactorily.

Appellant was able to stand erect.  There were no back muscle 
spasms or tenderness.  The back exhibited 100 degrees' 
forward flexion, 35 degrees' backward extension, and 35 
degrees' lateroflexion, bilaterally.  There was no back pain 
on motion.  

Each knee displayed 0 to 130 degrees' ranges of motion with 
pain on full flexion.  Normal ranges of motion of the knee 
are 0 degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2002), Plate II.  There was no redness, heat, 
swelling, tenderness, or ligamentous instability.

Each ankle had 5 degrees' dorsiflexion (with the knee in full 
extension) and 10 degrees' dorsiflexion (with the knee in 
full extension).  Plantar flexion was to 45 degrees, 
bilaterally.  There was no redness, heat, swelling, 
tenderness, or pain on motion.  The feet had slight hallux 
valgus and minimal pes planus without Achilles tendon 
spasm/displacement, plantar tenderness, calluses or pain.  He 
was able to walk on his toes and heels; and squat and arise.  
Neurologic findings were essentially unremarkable with normal 
strength in the extremities.  

X-rays of the lumbosacral spine were unremarkable, except for 
small anterior osteophytes at L1 and L4.  X-rays of the feet 
were unremarkable, except for minor anterior talus spurring.  
X-rays of the wrists were unremarkable, except for an old 
healed fracture at the base of the right 5th metacarpal.  X-
rays of the elbows were unremarkable, except for small 
posterior olecranon spurs.  X-rays of the ankles and knees 
were normal.  

The impressions were history of mechanical low back pain with 
minor degenerative changes; and generalized joint pain due to 
undiagnosed illness.  The examiner remarked that there was no 
redness, heat, or swelling of the joints; that although there 
was some pain on motion as described on examination, it was 
not feasible to express this in terms of additional 
limitation of motion; that the back was essentially 
unremarkable and appellant was generally careful with 
activities such as bending/lifting; and that pes planus was 
minimal.  Additionally, the examiner stated that the 
generalized joint pain disability was more symptomatic during 
cold weather or with increased physical activities.  Also, 
the examiner opined that there were no significant 
abnormalities on examination, except for subjective 
complaints of pain on range of motion testing.  

On July 2002 VA orthopedic examination, appellant's 
complaints included constant generalized joint pain that he 
rated as a 6 (on a scale of 1 to 10).  He stated that he had 
missed work on occasion due to joint pain.  He did not 
utilize any assistive devices.  Clinically, there was no 
inflammation of upper or lower extremities joints.  Range of 
back motion was described as good with normal flexion and 
extension.  He was able to bend forward and touch the floor 
[with his fingertips].  Range of motion of the hips was 
described as good without pain.  

Each shoulder exhibited 0 to 180 degrees' forward flexion and 
abduction and 0 to 90 degrees' internal and external 
rotation.  See 38 C.F.R. § 4.71a (2002), Plate I, which sets 
forth normal abduction of the shoulder joint as 0 to 180 
degrees and internal and external rotation each from 0 to 90 
degrees.

Each elbow exhibited 0 to 145 degrees' flexion; 0 to 85 
degrees' pronation; and 0 to 80 degrees' supination.  

Each wrist displayed 0 to 70 degrees' extension 
(dorsiflexion), 0 to 80 degrees' palmar flexion, 0 to 20 
degrees' radial deviation, and 0 to 45 degrees' ulnar 
deviation.

The cervical spine exhibited 0 to 45 degrees on forward 
flexion, backward extension, and rotation, bilaterally.  

The lumbar spine had 0 to 45 degrees' forward flexion, 0 to 
35 degrees' backward extension, and 0 to 30 degrees' 
lateroflexion.  Straight leg raising testing was negative and 
the back had normal contour and lordosis.

Each hip exhibited 0 to 125 degrees' flexion, 0 to 30 
degrees' extension, 0 to 25 degrees' adduction, 0 to 45 
degrees' abduction, 0 to 16 degrees' external rotation, and 0 
to 40 degrees' internal rotation.  Normal hip ranges of 
motion are 0 to 125 degrees' flexion and 0 to 45 degrees' 
abduction.  See 38 C.F.R. § 4.71 (2002), Plate II.  

Each knee displayed 0 degrees' extension and 140 degrees' 
flexion.  There was no ligamentous instability.

Each ankle had 0 to 20 degrees' dorsiflexion and 0 to 45 
degrees' plantar flexion, without varus/valgus angulation.  
Normal ranges of ankle motion are 20 degrees' dorsiflexion 
and 45 degrees' plantar flexion.  See 38 C.F.R. § 4.71 
(2002), Plate II.  

X-rays of the involved joints revealed findings essentially 
the same as reported on the aforementioned June 2002 VA 
orthopedic examination. 

Even assuming arguendo that that portion of Code 5003 dealing 
with radiographic findings does apply in rating by analogy 
generalized joint pain due to undiagnosed illness, the 
clinical evidence, including the recent October 1998, June 
and July 2002 VA orthopedic examinations, does not show 
evidence of occasional incapacitating exacerbations involving 
the claimed joints attributable to the service-connected 
generalized joint pain due to undiagnosed illness disability.  
Although the clinical findings on the June 2002 examination 
did include some indication of painful motion of the knees, 
elbows, and wrists, this was only on extremes of motion; and 
the examiner opined that no significant abnormalities on 
examination had been shown, other than subjective complaints 
of pain on range of motion testing.  

In summary, since the clinical evidence, including a recent 
July 2000 VA orthopedic examination, does not reveal any 
significant limitation of motion, satisfactory evidence of 
occasional incapacitating exacerbations, or other serious 
dysfunction of the claimed joints attributable to the 
service-connected generalized joint pain due to undiagnosed 
illness disability, it is the Board's opinion that that 
disability is adequately compensated for by the 10 percent 
evaluation currently assigned.

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no significant functional impairment 
(such as altered gait or significant limitation of motion) 
attributable to the service-connected generalized joint pain 
due to undiagnosed illness.  A 10 percent evaluation 
adequately compensates for the commensurate degree of 
impairment resulting from that disability.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that said disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular standards impractical.  38 C.F.R. § 3.321(b)(1).  
Given the fact that the generalized joint pain due to 
undiagnosed illness does not produce significant limitation 
of motion or satisfactory evidence of occasional 
incapacitating exacerbations involving the claimed joints, 
and he reportedly is employed as a housekeeper at a VA 
medical center, it could not be reasonably characterized as 
markedly interfering with industrial functioning.  
Additionally, that disability has not required frequent 
periods of hospitalization.

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for the service-
connected generalized joint pain due to undiagnosed illness, 
the benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  


B. An Increased Rating in Excess of 10 Percent for Bilateral 
Pes Planus, for the Period On and Subsequent to August 5, 
1996

The appellant contends, in essence, that the service-
connected disability in issue is of such severity as to 
warrant a higher evaluation.

The service medical records reflect that in September 1983, 
mild pes planus was clinically reported.  Asymptomatic pes 
planus was clinically reported in August 1986.  
Significantly, his gait was normal on October 1994 VA 
examination.  

In an October 1994 written statement, a private podiatrist 
reported that appellant was a housekeeper at a VA medical 
center and was on his feet a lot.  Appellant's complaints 
primarily involved foot/arch pain.  The sole of the left foot 
was very tender.  It was noted that based on radiographic and 
other clinical findings, that podiatrist diagnosed collapsing 
pes planus deformity and plantar fasciitis.  However, VA 
outpatient treatment reports reveal that later in October 
1994, mild pes planus without deformity or tenderness was 
clinically noted; an x-ray was within normal limits; and mild 
plantar fasciitis was assessed.  Custom molded insoles were 
prescribed.  In January 1996, he complained of foot pain.  
With respect to the period in controversy, on August 5, 1996, 
the feet were nontender to palpation.  X-rays of the feet 
were unremarkable, except for hallux valgus, bilaterally, 
with a small bony process at the talus, dorsally.  It is 
significant that in September 1996, it was clinically 
reported that although he was seen for pes planus and plantar 
fasciitis, he wore [shoe] inserts with approximately 50 
percent improvement noted.  The assessment was improving 
plantar fasciitis and stabilized pes planus.  

On October 1998 VA orthopedic examination, appellant 
complained of painful feet, particularly on prolonged walking 
or standing.  It is of substantial import that appellant 
described this as only mildly limiting.  Clinically, the 
Achilles tendons appeared in midline alignment; arches were 
present; and the positioning of the Achilles tendons did not 
change on weight bearing versus non-weight bearing.  
Significantly, the diagnoses included "[h]istory of 
bilateral pes planus."

The Board has considered appellant's contentions and 
testimony presented at hearings on appeal in March 1994 and 
August 1998.  However, during that latter hearing, although 
he testified, at T.5-7, that he had painful flat feet, 
nevertheless he stated that he was ambulatory and employed.  

Recently received VA outpatient treatment records dated from 
1992 to 2000 reveal occasional complaints of painful feet.  

On June 2002 VA orthopedic examination, appellant's 
complaints included lower extremity pain aggravated by 
extended periods of weightbearing.  He wore shoe inserts.  
Significantly, he was a full-time VA employee in 
housekeeping.  Clinically, his gait was described as 
satisfactory.  The feet were described as having slight 
hallux valgus and minimal pes planus, without Achilles tendon 
spasm/displacement, plantar tenderness, calluses, or pain.  
He was able to walk on his toes and heels; and squat and 
arise.  X-rays of the feet were unremarkable, except for 
minor anterior talus spurring.  A significant negative piece 
of evidence is the fact that the examiner described 
appellant's bilateral pes planus as minimal.  

On July 2002 VA orthopedic examination, appellant reportedly 
did not utilize any assistive devices.  Clinically, there was 
no inflammation of the feet.  The examiner described 
appellant's bilateral pes planus as mild.  

A 10 percent evaluation may be assigned for moderate 
bilateral acquired flatfoot (pes planus) where the weight-
bearing lines are over or medial to the great toes and there 
is inward bowing of the teno achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation 
may be assigned for severe bilateral pes planus manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation may be assigned for pronounced 
bilateral pes planus manifested by marked deformity, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the teno achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. Part 4, Code 5276.  Given that the 
recent clinical evidence did not reveal severe pes planus 
with marked deformity, accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities, an evaluation in excess of 10 
percent for bilateral pes planus, for the period on and 
subsequent to August 5, 1996, would not be warranted.  38 
C.F.R. Part 4, Code 5276.

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no severe functional impairment (such 
as severe gait impairment) attributable to the service-
connected bilateral pes planus, for the period on and 
subsequent to August 5, 1996.  A 10 percent evaluation 
adequately compensates for the commensurate degree of 
impairment resulting from that disability.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that said disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular standards impractical.  38 C.F.R. § 3.321(b)(1).  
Given the fact that the bilateral pes planus disability has 
been recently described as only mildly limiting and he 
reportedly is employed as a housekeeper at a VA medical 
center, it could not be reasonably characterized as markedly 
interfering with industrial functioning.  Additionally, that 
disability has not required frequent periods of 
hospitalization.

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for the service-
connected bilateral pes planus, for the period on and 
subsequent to August 5, 1996, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic respiratory disorder, a 
headache disorder, and a hemorrhoidal disorder is granted.  
To this extent, the appeal is allowed.  

Service connection for a low back disorder and fatigue is 
denied.  Since new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus, this claim is denied.  An 
original rating in excess of 10 percent for generalized joint 
pain due to undiagnosed illness and an increased rating in 
excess of 10 percent for bilateral pes planus, for the period 
on and subsequent to August 5, 1996, are denied.  To this 
extent, the appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

